DETAILED ACTION
This office action is in response to the amendment filed on May 10, 2022. Claims 1-18 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-9 and 14 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanstrom (3739664). 

In reference to claims 1 and 8, Swanstrom discloses pliers adapted to engage and apply torque to a workpiece, comprising: first (11) and second (10) handles (Figure 1), first (13) and second (12) jaws cooperatively defining a gap therebetween (Figure  1), the first and second jaws respectively extending from the first and second handles and respectively including first and second jaw teeth that are parallel to one another (Figure 1),  a pin (20) pivotably coupling the first and second handles at a slot (17), the pin adapted to be selectively movable within the slot to adjust the gap (Column 3, Lines 20-25), an adjustment mechanism (15, Figure 3) disposed adjacent to the slot (Figure 1), a first receiving surface (see dotted bold line in figure below) defined within the first handle (see figure below), the first receiving surface extending from the first jaw teeth at a first angle (see figure below) relative to the first jaw teeth (see figure below), a second receiving surface (see bold line in figure below) defined within the second handle (see figure below), the second receiving surface extending from the second jaw teeth into the adjustment mechanism (see straight portion in figure below) at a second angle (see figure below) relative to the second jaw teeth (see figure below), wherein the second receiving surface is longer than the first receiving surface (see figure below showing the bold line being longer than the dotted bold line), and wherein at least a portion of the first and second receiving surfaces and the first and second jaw teeth are all capable of engaging the workpiece during use, because the tool is capable of being rotationally placed around the workpiece until it is effectively gripped, as desired by the user and while the gap of the tool is adjusted by the user at least portions of the first and second receiving surfaces and the first and second jaw teeth are all capable of gripping the workpiece until it is effectively gripped, as desired by the user thereby meeting this limitation. Note, the last above noted limitation of the claim does not specifically require that “at least a portion of the first and second receiving surfaces and the first and second jaw teeth engage the workpiece during use at the same time”, however, it must be noted that at least portions of the first and second receiving surfaces and the first and second jaw teeth are all capable of engaging the workpiece during use at the same time, depending on the placement and/or the orientation of the workpiece during adjustment of the gap.  
[AltContent: textbox (Second receiving surface having at least a portion [i.e. straight portion] that extends into the adjustment mechanism 15)]
[AltContent: arc][AltContent: arc][AltContent: arc][AltContent: arc][AltContent: ][AltContent: arrow][AltContent: textbox (Second angle)][AltContent: textbox (First angle)][AltContent: arrow][AltContent: textbox (First receiving surface)][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    605
    664
    media_image1.png
    Greyscale


In reference to claims 2 and 9, Swanstrom shows that the first and second angles are equal because the curvature is the same (see figure above). 

In reference to claims 7 and 14, Swanstrom shows that wherein the first jaw teeth intersect the first receiving surface at a first corner, and the second jaw teeth intersect the second receiving surface at a second corner, wherein the first and second corners are adapted/capable to contact the workpiece during use, because the tool is capable of being rotationally placed around the workpiece until it is effectively gripped, as desired by the user and while the gap of the tool is adjusted by the user at least portions of the first and second receiving surfaces and the first and second jaw teeth are all capable of gripping the workpiece until it is effectively gripped, as desired by the user thereby meeting this limitation.


    PNG
    media_image2.png
    490
    633
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Swanstrom (3739664).

In reference to claims 3 and 10, Swanstrom obviously shows that the first and second angles are each “about” 60 degrees depending on the particular location that the angle is measured within a curved portion (see figure below) of the receiving surface (note the figure below shows a curve portion of the second receiving surface, however, the first receiving surface is similarly formed) and because the term “about” is a relative term and does not specify any limits (i.e. within 5 degrees, 10 degrees, etc.) that the angle must be such that it is “about” to 60 degrees (see figures above). Furthermore, assuming arguendo, that Swanstrom lacks having the first and second angles being about 60 degrees, the examiner notes that the applicant fails to provide any criticality in having the range of degrees being about 60 degrees or that that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could angle the receiving surfaces at any angle including an angle being about 60 degrees such that the receiving surfaces more effectively engage with the particular shape of work piece being used.
[AltContent: textbox (Angle greater than 45° and depending on the curvature is “about” 60°)][AltContent: arrow][AltContent: textbox (45° line)][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    748
    591
    media_image3.png
    Greyscale

Claims 4, 5, 11, 12 and 15-17 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Swanstrom (3739664) in view of Manning (1950362).

In reference to claims 4 and 11, Swanstrom shows that the adjustment mechanism includes a first adjustment tooth (22) located on the first handle (Figures 1 and 2), and second adjustment teeth (15) disposed on the second handle (Figures 1 and 3), and wherein the second adjustment teeth are meshingly engageable with the first adjustment tooth for releasable coupling of the first and second handles (Column 3, Lines 20-25), but lacks, first adjustment teeth on the first handle. However, Manning teaches that it is old and well known in the art at the time the invention was made to provide pliers (Figure 1) having first adjustment teeth (upper 9 and lower 9) located on a first handle (1, Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first adjustment tooth, of Swanstrom, with the known technique of providing first adjustment teeth, as taught by Manning, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which takes the strain off the pivotal bolt connection thereby increasing the effectiveness of the device during normal operation and which extends the useful life of the device.

	
In reference to claims 5 and 12, Swanstrom shows that the first adjustment teeth include first leading faces (38, which is the “positive draft angle” that is greater than 5 degrees [i.e. 8 degrees, which is “about” 8.5 degrees, see Column 3, Lines 48 and 63-64], see Figure 9 and Column 3, Lines 45-65) and first trailing faces (39, which is the “negative draft angle” that is 5 degrees, Column 3, Lines 45-65), and the second adjustment teeth include second leading faces (29) and second trailing faces (28), and wherein the first leading face (38) and the second trailing face (28) respectively extend at an angle that is “about” 8.5 degrees to an angle normal to the first and second handles (Column 3, Lines 45-65 and Figures 8 and 9). 

In reference to claim 15, Swanstrom discloses an adjustment mechanism for pliers having a first handle (11) pivotally coupled (at 17 and 20) to a second handle (10) at a slot (17) of the second handle, comprising: a first adjustment tooth (22) formed into and extending from a first side surface (i.e. right side in Figure 2) of the first handle towards the second handle (Figures 1 and 2), second adjustment teeth (formed as the projections of 15, Figure 3) formed into and extending from a second side surface (left side of in Figure 3) of the second handle towards the first handle (Figures 1 and 3) and meshingly engageable with the first adjustment teeth for releasable coupling of the first and second handles (Column 3, Lines 20-25), wherein the first and second side surfaces face each other (Figure 1), wherein the first adjustment tooth includes a first leading face (38) and a trailing face (39) that respectively extend at first leading and first trailing non-normal angles with respect to a first handle direction in which the first handle extends (see Column 3, Lines 45-65), and the second adjustment teeth includes second leading (29) and trailing (28) faces that respectively extend at second leading and second trailing non-normal angles with respect to a second handle direction in which the second handle extends (Column 3, Lines 45-65), but lacks, first adjustment teeth. However, Manning teaches that it is old and well known in the art at the time the invention was made to provide pliers (Figure 1) having first adjustment teeth (upper 9 and lower 9, Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first adjustment tooth, of Swanstrom, with the known technique of providing first adjustment teeth, as taught by Manning, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which takes the strain off the pivotal bolt connection thereby increasing the effectiveness of the device during normal operation and which extends the useful life of the device.
In reference to claim 16, Swanstrom discloses that the first leading and second trailing non-normal angles are equal, and the first trailing and second leading non-normal angles are equal (see Figures 2 and 3). 

In reference to claim 17, Swanstrom discloses that the first leading and second trailing non-normal angles are about 8.5 degrees (Column 3, Lines 45-65). 

Claims 6, 13 and 18 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Swanstrom (3739664) in view of Manning (1950362) and Beilke (4318292). 

In reference to claims 6, 13 and 18, Swanstrom discloses the claimed invention as previously mentioned above, and further disclose that the first adjustment teeth include first leading faces (38) and first trailing faces (39), and the second adjustment teeth include second leading faces (29) and second trailing faces (28), but lacks, the second leading faces and the first trailing faces respectively extend at an angle that is about 25 degrees to an angle normal to the first and second handles. However, Beilke teaches that it is old and well known in the art at the time the invention was made to provide pliers (Figure 1) having mating surfaces that can be formed from any angle (see Column 4, Lines 6-9) and comprises a first adjustment mechanism/tooth (32) including a first leading face (36, Figure 11) and first trailing faces (face opposite to 36 in Figure 11), and the second adjustment teeth include a second leading face (face opposite to 34 in Figure 2) and second trailing faces (34), and wherein the second leading face (face opposite to 34 in Figure 2) and the first trailing face (face opposite to 36 in Figure 11) respectively extend at an angle that is about 25 degrees to an angle normal to the first and second handles (Figure 11 and note that the second leading face is also formed at 25 degrees in order to effectively engage with the first trailing face). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the angle of the second leading faces and the first trailing faces, of Swanstrom, with the known technique of providing second leading faces and first trailing faces that extend at an angle that is about 25 degrees to an angle normal to the first and second handles, as taught by Beilke, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile tool that is extremely strong (Column 4, Line 13), that more effectively urges the plier members toward each other, increases the life of the tool and reduces the cost of manufacturing (see Column 1, Lines 40-46 and 64-68). 
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Engvall (7089832) also teaches that it is known to provide multiple first adjustment teeth (38) that are located on a first handle (26b, Figures 1 and 7). Ping (2002/0083803) shows that it is known to provide pliers with first and second receiving surfaces (formed as the inner surfaces extending inward from teeth 9 and 23 , respectively) that are equal (Figure 4) and are capable of engaging with a workpiece, especially if the workpiece is placed further within an opening between opposing jaws (4 and 22, Figure 4). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant further defined that the second receiving surface extends into the adjustment mechanism in claims 1 and 8 and further defined the first adjustment teeth, and the second adjustment teeth in combination with side surfaces that face each other in claim 15. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723